DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted September 1, 2022.  Claims 1, 5, 9 – 11, and 17 are amended. Claim 20 is new.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
A certified copy of the JP2017-116953 application, as required by 37 CFR 1.55, was filed March 9, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 20 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claim 1 recites receiving information on the blood purification treatment; storing the information on the blood purification treatment in a time course with progress of the blood purification treatment and accumulates the information as a history for each treatment session, wherein the histories include particular incidents having occurred unsteadily in the blood purification treatment, including unsteady incidents related to the patient’s behavior, the patient’s condition or the blood purification apparatus; and wherein unsteady incidents include actions taken in response to warnings and notifications. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient and case manager to assist a patient with treatment for a medical condition. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “a speaker or an external indicator lamp that generates warning notifications”, “a managing apparatus that communicates with the blood purification apparatus in such a manner as to transmit”, “a server”, “a storage device”, “an extracting device”, “a calculating device”, “a display provided to the blood purification apparatus or to the managing apparatus that displays the information on the blood purification treatment”, “a client application”, and “a display control device that displays pieces of the information on a current session of the blood purification treatment with a progress of the time course, and the display control device displays the frequent-occurrence time slot calculated by the calculating device on the display according to the progress of the time during the current session of the blood purification treatment”, and “an input device, wherein the frequent-occurrence time slot of one of the particular incidents is inputted through the input device can be calculated by the calculating device” such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0037] The managing apparatus 2 includes a server 3 and a client PC 4. The server 3 includes a communication module 3b for communication with the blood purification apparatuses 1 through the LAN cables (L), a storage unit 3a serving as a database in which data is accumulatable, a web-application module 3c that activates a client application 4b included in the client PC 4, an extracting unit 5, and a list-creating unit 6. The client PC 4 is provided in a treatment room in which the blood purification apparatuses 1 are installed. The server 3 is provided in another room (such as a computer room) separate from the treatment room.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The rejection of Claims 1 – 3, 5 – 6, 8 – 16, and 18 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al., herein after Wolff (U.S. Publication Number 2013/0303961 A1) in view of Mensinger et al., herein after Mensinger (U.S. Publication Number 2011/0004085 A1) are withdrawn based upon the amendment submitted September 1, 2022.  In particular, the limitation “within the storage device as histories of a plurality of the blood purification treatment sessions, wherein the histories includes particular incidents having occurred unsteadily in the blood purification treatment include unsteady incidents related to behavior or the patient during the blood purification treatment or unsteady incidents related to a condition of the patient, and unsteady incidents occurring in the blood purification apparatus during the blood purification treatment.”.  The rejection of the amended claims would require an unreasonable combination of the available prior art.
The rejection of claims 2 – 20, are withdrawn based upon their dependency on independent claim 1.

Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Claim Rejections - 35 USC § 101
	The Applicant argues the claims are the amendments provided features that provide utility to the claims.  The Examiner respectfully disagrees.  The Examiner respectfully disagrees; the present claims are using software to perform the invention (extracting unit, list-creating unit, display unit). The Examiner submits in Enfish, for example, the Court found that "the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement in how computer could carry out one of their basic functions of storage and retrieval of data”. Here, the focus of the claims is not on such an improvement in computers as tools, but on abstract ideas that use computers as tools. The claims here do not require any nonconventional computer, network or display components, or even a "non-conventional and non-generic arrangement of known, conventional pieces”. Further the claims, unlike Enfish, use existing computers as tools in aid of processes focused on abstract ideas.  The Examiner submits the Applicant discloses a managing apparatus to transmit and receive information to and from a blood purification apparatus.  The Applicant’s published application recites “The managing apparatus 2 includes a server 3 and a client PC 4. The server 3 includes a communication module 3b for communication with the blood purification apparatuses 1 through the LAN cables (L), a storage unit 3a serving as a database in which data is accumulatable, a web-application module 3c that activates a client application 4b included in the client PC 4, an extracting unit 5, and a list-creating unit 6. The client PC 4 is provided in a treatment room in which the blood purification apparatuses 1 are installed. The server 3 is provided in another room (such as a computer room) separate from the treatment room” (paragraph 37).  This indicates the present application uses existing computers as tools in aid of processes focused on abstract ideas.  The managing apparatus, as claimed, is not an improvement to technology, but rather a tool to carry out the abstract idea.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.	

Claim Rejections - 35 USC § 103
The prior art rejections have been withdrawn based upon the amendment submitted September 1, 2022.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626